Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 02/18/2022, the following occurred: Claims 1-10 and 15 have been amended. 
Claims 1-18 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleifer (US 2011/0138059).

REGARDING CLAIM 1
	Schleifer discloses a healthcare integration device comprising: a processor; and a non-volatile memory coupled to the processor, the non-volatile memory storing instructions executable by the processor to provide one or more applications; wherein the processor is configured by the instructions to: operate a host application locally on the healthcare interaction device ([0021] and figure 2 teach bridge message client component 202 opens a local connection 220 that connects to a process 210 (interpreted by examiner as operate a host application locally) on the computing device (interpreted by examiner as the healthcare interaction device), such as in an application 250 running in a desktop environment on the computing device 212 [0049] teaches processor executable instructions and [0055] teaches non-volatile memory); and operate a first healthcare application through a web-browser application operating on the healthcare interaction device ([0021] and figure 2 teach a web application 216 (interpreted by examiner as the first healthcare application; The Examiner noting that this is merely a non-functional label) that is running in a browser environment 214 (interpreted by examiner as the web-browser) on a computing device 212 (interpreted by examiner as the healthcare interaction device)); wherein the host application is launchable on-demand to generate a local communication server on the healthcare interaction device ([0007] teaches identifying a communication channel to host the local connection and [0022] and figure 2 teach identifying a communication channel 218 through which the local connection 220 to a bridge server component 208 (interpreted by examiner as the local communication server) disposed on the computing device 212 can be hosted), the host application operates ([0021] teaches the process 210 (interpreted by examiner as the host application) running outside of the browser environment and [0032] teaches a host control domain (interpreted by examiner as the host application domain) instantiated in the bridge server component to host the web and machine relays); and the local communication server enables two-way communication between the first healthcare application and a second healthcare application that operates locally on the healthcare integration device, wherein the two-way communication occurs directly on the healthcare integration device ([0006] teaches providing a bridge between a web-based application (interpreted by examiner as the first healthcare application), such as in a browser environment, and a desktop environment on a computer, such as where an application is running (interpreted by examiner as the second healthcare application that operates locally on the user computing device; The Examiner noting that this is merely a non-functional label) the bridge can provide a way for a web app in the browser to communicate with a desktop application, where web app requests information from an application the bridge can provide a way to send requests and retrieve responses from the application (interpreted by examiner as the two-way communication occurring on the healthcare integration device)).

REGARDING CLAIM 2
Schleifer discloses the limitation of claim 1.
Schleifer further discloses:
(Schleifer at [0007] teaches the bridge message client has a communication channel ID that identifies a communication channel to host the local connection (interpreted by examiner as the host reference that identifies the host application domain of the local communication server), and a bridge message client ID to help a bridge server component to communicate with the web app. [0019] teaches a code that runs the web app).

REGARDING CLAIM 3
Schleifer discloses the limitation of claims 1 and 2.
Schleifer further discloses:
The device of claim 2, wherein the host reference further specifies that the host application domain is safe for communication for the first healthcare application (Schleifer at [0020] teaches the bridge can provide for communications between an application running in the browser environment and an application running in the desktop environment of the computer, for example, while maintaining appropriate security for the computing device. [0043] teaches that for example, a developer of the web app may download a version of the bridge message client from a same site, such as having a same root domain, as the bridge server. In this way, the bridge server may be able to trust communication requests from the bridge message client, thereby creating a type of security relationship (interpreted by examiner as specifies that the host application domain is safe for communication)).

REGARDING CLAIM 4
Schleifer discloses the limitation of claim 1.
Schleifer further discloses:
The device of claim 1, wherein the host application is launchable from the first healthcare application (Schleifer at [0020] teaches a bridge provided between a web-based application (interpreted by examiner as the first healthcare application) operating on a computing device, such as in a browser environment, and a desktop environment on a computer and [0021] teaches the bridge message client component 202 opens a local connection 220 that connects to a process 210 running outside of the browser environment (interpreted by examiner as the host application) on the computing device, such as in an application 250 running in a desktop environment (not shown) on the computing device 212 (interpreted by examiner as the host application is launchable from the first healthcare application)).

REGARDING CLAIM 5
Schleifer discloses the limitation of claim 1.
Schleifer further discloses:
The device of claim 1, wherein the host application is launchable from the second healthcare application (Schleifer at [0020] teaches a bridge provided between a web-based application (interpreted by examiner as the second healthcare application) operating on a computing device, such as in a browser environment, and a desktop environment on a computer and [0021] teaches the bridge message client component 202 opens a local connection 220 that connects to a process 210 running outside of the browser environment (interpreted by examiner as the host application) on the computing device, such as in an application 250 running in a desktop environment (not shown) on the computing device 212 (interpreted by examiner as the host application is launchable from the first healthcare application)).

REGARDING CLAIM 8
Schleifer discloses the limitation of claim 1.
Schleifer further discloses:
The device of claim 1, wherein the host application is built using a Java stack (Schleifer at [0020] teaches using Java (interpreted by examiner as Java stack)).

REGARDING CLAIMS 10-14 and 17
Claims 10-14 and 17 are analogous to Claims 1-5 and 8 thus Claims 10-14 and 17 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-5 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schleifer (US 2011/0138059) and in further view of Mcdowali (US 2007/0234321). 

REGARDING CLAIM 6
Schleifer discloses the limitation of claim 1.
Schleifer does not explicitly disclose, however Mcdowali further discloses:
(Mcdowali at [abstract] teaches a plug-in for execution by an application (interpreted by examiner as the first healthcare application) on a computing device and [claim 6] teaches removing plug-ins from computing devices (interpreted by examine as the healthcare integration device)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Schleifer with teaching of Mcdowali since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the communication method of the primary reference using the method of removing plus-ins, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 7
Schleifer discloses the limitation of claim 1.
Schleifer does not explicitly disclose, however Mcdowali further discloses:
(Mcdowali at [abstract] teaches a plug-in for execution by an application (interpreted by examiner as the second healthcare application) on a computing device and [claim 6] teaches removing plug-ins from computing devices).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Schleifer with teaching of Mcdowali since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the communication method of the primary reference using the method of removing plus-ins, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIMS 15 and 16
Claims 15 and 16 are analogous to Claims 6 and 7 thus Claims 15 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 6 and 7.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schleifer (US 2011/0138059) and in further view of Kishida (US 2012/0127541). 

REGARDING CLAIM 9
Schleifer discloses the limitation of claim 1.
Schleifer does not explicitly disclose, however Kishida further discloses:
The device of claim 1, wherein the host application is configured to determine the ports usable for the host application domain of the local communication server dynamically in response to being launched (Kishida at [0058] teaches an application (interpreted by examine as the host application of Schleifer) determines whether or not there is a port having an IP address that matches. If it is determined that there is a usable (matching) port, the processing advances (interpreted by examiner as determine the ports usable for the host application domain)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Schleifer with teaching of Kishida since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the communication method of the primary reference using the method for determining usable port, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as 

REGARDING CLAIM 18
Claim 18 is analogous to Claim 9 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-18, the Examiner has considered the Applicant’s arguments and finds them persuasive. The claimed invention is not directed to any one of the enumerated abstract ideas. The rejection is withdrawn.

Rejection under 35 U.S.C. § 102
Regarding the rejection of claims 1-8, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Independent claim 1 has been amended to recite, inter alia, the host application is launchable on-demand to generate a local communication server on the healthcare integration device...the host application operates outside the web-browser application environment. Independent claim 10 recites similar limitations. The Applicant respectfully submits that the cited reference fails to disclose or suggest at least the above-noted features of the amended independent claims. Schleifer fails to disclose or 
Regarding 6, the Examiner respectfully disagrees. Schleifer at [0020] teaches an application (which is interpreted by examiner as the host application) running outside the browser (interpreted by examiner as the web-browser application. The Examiner notes that “host application” is merely a non-functional label). Given the broadest reasonable interpretation, the cited references teaches the claimed features. 

Schleifer fails to disclose or suggest that the host application is launchable on demand to generate a local communication server on the healthcare integration device. 
Regarding 7, the Examiner respectfully disagrees. Schleifer at [0007] teaches identifying a communication channel to host the local connection and [0022] and figure 2 teach identifying a communication channel through which the local connection 220 to a bridge server component 208 disposed on the computing device 212 can be hosted (which is interpreted by examiner as launchable on demand to generate a local communication server on the healthcare integration device). Given the broadest reasonable interpretation, the cited references teaches the claimed features. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626